Citation Nr: 0628813	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for cervical 
intraepithelial neoplasia.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for a left hip 
disability.  

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1994 to August 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied entitlement to service connection 
for hearing loss, sinusitis, bronchitis, right and left knee 
disabilities, right and left hip disabilities, right and left 
ankle disabilities, cervical intraepithelial neoplasia, and 
entitlement to a TDIU.  

That rating decision granted service connection for lumbar 
strain and granted service connection for right ulnar nerve 
neuropathy with cubital and carpal tunnel syndrome.  Each of 
these disabilities was assigned an initial 10 percent rating.  
To the Board's knowledge, the veteran did not disagree with 
the initial ratings assigned for the service-connected lumbar 
strain and right ulnar nerve neuropathy with cubital and 
carpal tunnel syndrome.  

In the veteran's Notice of Disagreement, received at the RO 
in May 2002, the veteran informally raised a claim of service 
connection for tinnitus.  The Board refers the issue to the 
RO for appropriate action.  

After the RO received the veteran's substantive appeal in 
September 2002, the RO issued a rating decision in February 
2003 which granted service connection for disabilities of the 
right and left knees.  Initial 10 percent ratings were 
assigned for each knee.  As the grants of service connection 
represent full grants as to those issues on appeal, the 
issues of service connection for disabilities of the right 
and left knees are no longer in appellate status or before 
the Board at this time.  Additionally, the Board notes that 
the veteran has not disagreed with the initial 10 percent 
ratings assigned for each knee.  

The case was remanded to the RO by the Board in October 2003 
to cure a procedural defect.  In an April 2006 supplemental 
statement of the case, the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for hearing 
loss and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
sinusitis.  

2.  The veteran does not have a current diagnosis of chronic 
bronchitis.  

3.  There is no medical or X-ray evidence of a chronic right 
or left ankle disability or residuals of an in-service injury 
of the right and/or left ankle. 

4.  The veteran does not have a current diagnosis of a right 
or left hip disability.  

5.  The veteran developed cervical intraepithelial neoplasia 
in service; however, the medical evidence of record indicates 
that the abnormal cells/lesions were removed, current pap 
smear is normal, and no current chronic residuals exist as a 
result of the cervical intraepithelial neoplasia.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  A current right ankle disability, if any, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

4.  A current left ankle disability, if any, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

5.  A current right hip disability, if any, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

6.  A current left hip disability, if any, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

7.  Service connection for a current disability, if any, 
manifested by residuals of in-service cervical 
intraepithelial neoplasia is not established.  U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claims for service connection 
were received at the RO in September 2000.  Although the 
initial unfavorable rating decision was issued in December 
2001, the RO did not provide the veteran with a duty-to-
assist letter until January 2004.  Thus, the timing of the 
initial duty-to-assist letter does not conform to the 
requirement that the letter must be sent before the initial 
unfavorable rating decision.  Nevertheless, the RO cured that 
procedural defect by sending the January 2004 letter along 
with a subsequent letter sent in January 2006.  The veteran 
was afforded an appropriate amount of time to respond to the 
notice letters, and a final supplemental statement of the 
case adjudicated the claims on appeal in April 2006, before 
the case was sent to the Board.  Thus, any defect with the 
timing of the notice letters results in harmless error.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice letters included the type of evidence needed to 
substantiate claims for service connection and entitlement to 
a TDIU.  The RO, in the duty-to-assist letters, also informed 
the veteran about the information and evidence that VA will 
seek to provide.  The letters also informed the veteran about 
the information and evidence she was expected to provide.  
The letters also informed the veteran that she should tell 
the RO about any additional information or evidence that she 
wanted the RO to obtain, and that she could sign a statement 
reporting that she had no more evidence to submit if she so 
chose.  Thus, the veteran was, in effect, requested to submit 
all evidence in her possession that pertained to her claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection and TDIU.  Despite the 
inadequate notice provided to the veteran on the issues of 
effective date, and initial rating, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the veteran's claims of service connection for 
sinusitis, bronchitis, disabilities of both hips and both 
ankles and for cervical intraepithelial neoplasia are being 
denied, there will be no effective date or initial rating 
assigned, and as such, the RO's failure to provide notice in 
that regard is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements and oral testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Sinusitis

The veteran seeks service connection for sinusitis, claiming 
that she developed a chronic sinus disorder during service.  
Service medical records show that the veteran was treated on 
various occasions in 1998 for acute sinusitis during service.  
She was treated with a short course of antibiotics and no 
chronic sinusitis disability was noted during service; 
nevertheless, the veteran reported a history of sinusitis on 
discharge.  Also noted in the service medical records is 
treatment and surgery in 1998 for mandibular retrognathia.  

A September 2000 post-service treatment record shows a 
diagnosis of, and treatment for, an acute episode of 
sinusitis.  

At VA examination in October 2000, the veteran reported 
headaches once a week.  On examination, there was no sinus 
tenderness noted.  Sinus x-ray failed to show any active 
sinusitis.  The nares were erythematous, consistent with 
allergic rhinitis.  The doctor noted that the veteran took 
antibiotics for her sinus problem during the previous month, 
and that the sinusitis was in remission.  The examiner also 
noted an incidental finding of wire sutures in both maxillary 
antra.  

At a dental examination in December 2000, panoramic x-ray 
revealed evidence of prior jaw surgery.  Service connection 
was ultimately granted for limitation of motion of the 
temporomandibular joint articulation.  This was not 
associated in any way with the veteran's complaints of a 
chronic sinus problem.

The remainder of the VA treatment records in the claims file 
are negative for treatment and/or diagnosis of a chronic 
sinusitis disability.  

Thus in sum, the service medical records show treatment for 
acute sinusitis on a couple of occasions; however, no chronic 
sinus disability was diagnosed during service.  Likewise, 
post-service medical records show that the veteran was 
treated for acute sinusitis on one occasion in September 
2000.  The veteran was treated with a short course of 
antibiotics and there is no indication or follow-up history 
showing a chronic condition.  In addition, the objective 
findings of the October 2000 examiner indicated that the 
nares were erythematous with no crusting or discharge and no 
sinus tenderness.  There was no nasal obstruction either.  
The examiner attributed the findings to probable allergic 
rhinitis, not sinusitis.  Furthermore, a subsequent dental 
examination reveals that the veteran had surgery for her jaw, 
unrelated to sinusitis.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for sinusitis 
has not been established.  While there were a couple of 
references to acute sinusitis in the service medical records, 
the record does not indicate that this constituted the onset 
of a chronic disorder, particularly given the lack of follow-
up history or ongoing continuous treatment for sinusitis and 
in light of the October 2000 VA examination which did not 
find any evidence that this disorder was currently present.  
Therefore, it cannot be found that the veteran currently has 
chronic sinusitis that had its onset during service, and 
service connection cannot be awarded.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for sinusitis.

B.  Bronchitis

The veteran seeks service connection for bronchitis.  As 
noted above, the service medical records reveal occasional 
diagnosis of and treatment for acute bouts of bronchitis.  A 
chronic pulmonary disability was not demonstrated during 
service.  

VA examination of the chest in October 2000 revealed no 
evidence of tenderness.  Inspiration, expiration, and 
excursion were normal.  Examination of the lungs revealed 
slightly diminished breath sounds without wheezing.  A chest 
x-ray revealed no abnormalities.  There was no diagnosis 
attributable to bronchitis.  

The VA treatment records in the claims file do not show 
diagnosis of or treatment for a chronic disability manifested 
by bronchitis.  

Thus in sum, the service medical records show treatment for 
acute bronchitis on a couple of occasions; however, no 
chronic bronchial disability was diagnosed during service.  
Likewise, no bronchial disability of a chronic nature was 
diagnosed after service.  In addition, the findings of the 
October 2000 examiner did not include a diagnosis of 
bronchitis or other respiratory or pulmonary disorder of a 
chronic nature.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for bronchitis 
has not been established.  While there were a couple of 
references to acute bronchitis in the service medical 
records, the record does not indicate that this constituted 
the onset of a chronic disorder, particularly given the lack 
of follow-up history or ongoing continuous treatment for 
bronchitis and in light of the October 2000 VA examination 
which did not find any evidence that this disorder was 
currently present.  Therefore, it cannot be found that the 
veteran currently has chronic bronchitis that had its onset 
during service, and service connection cannot be awarded.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for bronchitis.

C.  Right and Left Ankles

The veteran seeks service connection for residuals of in-
service right and left ankle sprains.  

The service medical records reflect that the veteran was 
treated during service for ankle sprains.  Radiographs did 
not show any fracture, ligament damage, or other significant 
residuals.  

At VA examination in October 2000, the veteran complained of 
daily ankle pain and swelling.  The pain was provoked by 
weight bearing and was temporarily relieved with medication.  
On examination, there was no evidence of edema, cyanosis, 
clubbing or varicosities of any extremities.  Range of motion 
of the ankles was full and there was no pain, fatigue, 
weakness, incoordination or lack of endurance.  Examination 
of the feet showed no sign of abnormal weight bearing.  There 
was no limited function of standing and walking.  X-rays of 
the right and left ankle were normal.  The diagnosis was 
status post bilateral ankle injury with residual pain.  

The VA treatment records including in the claims file do not 
show treatment for a residual ankle disability.  Review of 
records of treatment rendered subsequent to service do not 
show that the veteran had further difficulties with either of 
her ankles.  The Board is mindful of the veteran's complaints 
of chronic ankle pain; however, the October 2000 examiner did 
not find any objective abnormality on x-ray, despite 
knowledge of in-service ankle sprains.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.  In this case, there is no objective evidence to 
support the veteran's assertion that she has pain and 
swelling in her ankles as a residual of in-service ankle 
sprains.  Range of motion of the ankles is not limited and no 
edema was noted on examination.  Thus, the veteran's pain-
alone claim must fail because the there is no disability for 
which service-connected may be established.  

The Board is mindful of the veteran's sincere belief that she 
has current right and left ankle pain due to in-service ankle 
sprains.  Nonetheless, the veteran is not shown to have an 
actual right or left ankle problem other than her subjective 
complaints of pain.  As such, absent evidence of an actual 
ankle disability that is etiologically related to an injury 
or disease in service, the veteran's claims of service 
connection for a right and/or left ankle disability are not 
supported by the evidence.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  

There is no evidence of record, other than the appellant's 
contentions, that she has a current right and left ankle 
disability attributable to in-service ankle sprains, or that 
her ankle pain constitutes a chronic, current, disability for 
which service connection may be established.  As the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, the medical evidence of record fails to show a current 
right and/or left ankle disability for which service 
connection may be awarded.  As such, the claim must be 
denied.  

D.  Right and Left Hips

The veteran seeks service connection for right and left hip 
pain.  The veteran asserts that the stress on her hips during 
service has resulted in a current disability.  

The service medical records are negative for complaints, 
findings or diagnosis of a right or left hip disability.  
Likewise, post-service medical records are negative for 
complaints, findings, or diagnosis of a right and/or left hip 
disability.  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

The veteran's claimed hip pain has not been medically linked 
to injury or disease in service.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Specifically, such 
a "pain alone" claimed must fail when there is no 
sufficient factual showing that the pain derived from an in-
service disease or injury.  Such pain cannot be compensable 
in the absence of proof of an in-service disease or injury to 
which the current pain can be connected by medical evidence.  

Thus, the medical evidence of record fails to show a current 
right and/or left hip disability for which service connection 
may be awarded.  As such, the claim must be denied.  

E.  Cervical Intraepithelial Neoplasia

The veteran seeks service connection for cervical 
intraepithelial neoplasia.  Specifically, the veteran 
believes she will have permanent reproductive problems as a 
result of her in-service treatment.  

Indeed, a review of the service medical records reveals that 
the veteran had an onset of abnormal pap smears during 
service.  The diagnostic tests revealed low-grade SIL and 
mild dysplasia (abnormal cells), or lesions, which were 
removed via a loop electrosurgical excision procedure (LEEP) 
in February 1995.  There was no diagnosis of cervical cancer 
during service.  

VA examination in February 2006 notes that a recent, January 
2006, pap smear was normal, and that the veteran did not have 
to report for pap smears more often than annually.  

In sum, the veteran did develop abnormal pap smears during 
service, which showed low-grade SIL and mild dysplasia; 
however, the veteran underwent a LEEP procedure which 
effectively removed any abnormal cells.  No malignancy was 
identified and the veteran most recent pap was normal.  Thus, 
any in-service development of cervical dysplasia was 
successfully treated and resolved, as evidenced by the 
January 2006 normal pap smear.  Thus, there is no current 
disability for which to establish service connection.  The 
Board is mindful of the veteran's fear of future infertility; 
however the fear of a future residual or secondary disability 
does not meet the criteria for the establishment of service 
connection.  If, in the future, the veteran develops 
infertility, or some other disorder that is medically linked 
to her in-service cervical dysplasia, she is free to file a 
new claim of service connection in that regard.  

As noted above, under 38 U.S.C.A. § 1110, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, there is no medical evidence 
establishing a current disability associated with the in-
service treatment for cervical dysplasia/cervical 
intraepithelial neoplasia.  Thus, the preponderance of the 
evidence is against a finding service connection and the 
claim must be denied. 



ORDER

Service connection for chronic sinusitis is denied.  

Service connection for chronic bronchitis is denied.  

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for residuals of a left ankle injury is 
denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for residuals of cervical intraepithelial 
neoplasia is denied.  


REMAND

The veteran seeks service connection for hearing loss.  At 
the time of the veteran's discharge, the veteran's hearing 
was recorded as normal.  A VA examination in October 2000 
also noted hearing within normal limits.  Thus, the December 
2001 rating decision denied the veteran's claim of service 
connection for hearing loss based on a finding of no current 
hearing loss disability.  

More recent medical records in the claims file demonstrate 
the existence of current hearing loss.  Specifically, a June 
2004 examination notes likely conductive hearing loss from 
loud noise damage.  

Additionally, the veteran's representative submitted 
correspondence to the RO in December 2005 which points out 
that the veteran had more audiological examinations in her 
service medical records than did most veterans who retired 
from active duty after 20 years.  The representative referred 
to three examinations prior to entry into service in October, 
November and December 1994; and noted that the veteran 
underwent at least nine other audiological examinations 
during service between 1995 and 2000.  

Importantly, the veteran reported that her VA hearing 
examination in 2000 was not an accurate reflection of the 
level of disability.  The veteran further noted that she had 
trouble distinguishing low, male voices, which would be 
consistent with her decreased hearing responses at the lower 
frequencies.  The VA examination in October 2000 was 
conducted by a female audiologist who administered the word 
test in a high-pitched voice which the veteran asserts made 
it easier for her to hear the words and respond accurately.  

In light of the veteran's assertions regarding hearing loss, 
the current diagnosis of right ear hearing loss, and the 
numerous in-service audiological evaluations, the Board finds 
that the veteran should be afforded another VA audiological 
examination which takes into account the veteran's assertions 
and prior history.  

In addition, the Board notes that the issue of entitlement to 
a TDIU is inextricably intertwined with the above described 
issue of entitlement to service connection for hearing loss.  
In other words, the issue of entitlement to a TDIU may depend 
on the outcome of the claim of service connection for hearing 
loss.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of her hearing loss claim.  See Holland 
v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent private and VA records, 
which have not been previously secured, 
should be obtained and associated with 
the claims file.  

2.  After completion of #1 above, 
schedule the veteran for VA audiological 
and ear disease examinations .  The 
examiner(s) should determine the current 
nature, and likely etiology of any 
current hearing loss and/or ear disease.  
The claims folder, including a copy of 
this remand, must be made available to 
the examiner for review.  The examiner 
should provide a response to the 
aforementioned December 2005 
correspondence from the veteran's 
representative which points out the 
peculiar number of audiological 
examinations afforded the veteran during 
service.  The examiner should, after a 
complete review of the claims file, 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (at least a 50 percent 
likelihood) that the veteran has a 
current hearing loss disability due to 
disease or injury (including, but not 
limited to noise exposure) incurred in or 
aggravated by service.  

3.  After the above development is 
completed, adjudicate the claim of 
service connection for hearing loss.  If, 
and only if, the benefit sought is 
granted, then afford the veteran a VA 
examination to determine whether the 
veteran's service-connected disabilities 
prevent the veteran from obtaining or 
maintaining employment.  If the 
benefit(s) sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


